981 F.2d 1245
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Milagros Rodriguez LOPEZ, Plaintiff, Appellant,v.WARNER-LAMBERT COMPANY, Defendant, Appellee.
No. 92-1863.
United States Court of Appeals,First Circuit.
December 18, 1992

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF PUERTO RICO
Luis R. Mellado-Gonzalez and Mary Cele Rivera-Martinez on brief for appellant.
Carl Schuster, with whom McConnell Valdes Kelley Sifre Griggs & Ruiz-Suria was on brief, for appellee.
D.Puerto Rico.
AFFIRMED.
Before Selya, Circuit Judge, Bownes, Senior Circuit Judge, Stahl, Circuit Judge.
Per Curiam.


1
Having reviewed the record in this appeal, we are fully satisfied (a) that the plaintiff did not establish the existence of in personam jurisdiction over the defendant-appellee Warner-Lambert Company, and (b) that the district court did not impermissibly truncate plaintiff's opportunity for discovery anent jurisdictional facts.  Hence, plaintiff's complaint against the appellee was properly dismissed for want of personal jurisdiction.  That ends the matter.


2
Affirmed.